835 F.2d 873Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Charles BURGESS, Jr., Plaintiff-Appellant,v.EQUILINK CORPORATION, Tn American, Inc., Brown GroupRecreation Products, Inc., King-Seeley Thermos Company,Winning Ways, Inc., William Iselin Co., Inc., WhisnantDisplays, Inc., Robert J. Berhnardt, Horace M. Dubose, III,Premier Athletic Products, Vitter Sports, Southern AthleticDivision of the Kendall Corporation, Defendants-Appellees.
No. 87-3101.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 10, 1987.Decided Nov. 27, 1987.

Albert Charles Burgess, Jr., appellant pro se.
Francis Marion Fletcher, Jr., Harkey, Fletcher, Lambeth & Nystrom, for appellees Equilink Corporation, TN American, Winning Ways, William Iselin Company, Berhnardt, Dubose, Premier Athletic Products, Vitter Sports and Southern Athletic Division.
Dan T. Coenen, Robinson, Bradshaw & Hinson, PA, for appellee Brown Group Recreation Products.
John Malcolm Murchison, Jr., Kennedy, Covington, Lobdell & Hickman, for appellee King-Seeley Thermos Company.
Walter Rand, III, Falk, Carruthers & Roth, PA, for appellee Whisnant Displays.
Before K.K. HALL, JAMES DICKSON PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Albert Charles Burgess, Jr., appeals the district court's denial of his motion filed pursuant to Fed.R.Civ.P. 60(b)(5) and (6) seeking relief from a judgment entered October 28, 1985, in Burgess' civil action seeking damages.  When considering the denial of a motion for relief under Rule 60(b), this Court's standard of review is whether the district court abused its discretion.    See Transportation, Inc. v. Mayflower Services, Inc., 769 F.2d 952, 954 (4th Cir.1985);  Harman v. Pauley, 678 F.2d 479, 480 (4th Cir.1982).  Finding no abuse of discretion, we affirm.


2
We dispense with oral argument because the facts and legal arguments were adequately presented in the informal briefs and record and the decisional process would not be significantly aided by oral argument.


3
AFFIRMED.